                                           Case 5:20-cv-07385-VKD Document 6 Filed 11/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     NORMAN CLANCY,                                     Case No. 20-cv-05176-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE PLAINTIFF’S SHOW
                                                 v.                                         CAUSE RESPONSE
                                  10

                                  11     JERRY MANCUSO, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Norman Clancy filed this action on July 28, 2020. Dkt. No. 1. Pursuant to Rule

                                  15   4(m) of the Federal Rules of Civil Procedure, Mr. Clancy’s last day to complete service on

                                  16   defendants or to file a motion for administrative relief from the service deadline was October 26,

                                  17   2020. The docket does not indicate that Mr. Clancy has completed service or that defendants have

                                  18   waived service of summons. Accordingly, on October 30, 2020, the Court issued an order to show

                                  19   cause requiring Mr. Clancy to file a show cause response by November 6, 2020 as to why the

                                  20   Court should not recommend that the action be dismissed without prejudice for failure to timely

                                  21   complete service of process and for failure to prosecute. Dkt. No. 6.

                                  22          Mr. Clancy did not file any show cause response as order. Instead, on November 5, 2020,

                                  23   he filed an application for entry of default against all defendants, which the Clerk of the Court

                                  24   declined. Dkt. Nos. 7, 8. Mr. Clancy’s application contains a number of questionable assertions.

                                  25   First, he states that each defendant was served on November 14, 2020—nine days into the future.

                                  26   Dkt. No. 7 at ECF pp. 2, 5; Dkt. No. 7-1 ¶ 2. Second, he asserts that proof of such service is “on

                                  27   file with this Court,” but a review of the docket in this case shows that Mr. Clancy has not filed a

                                  28   proposed summons, much less any proof of service of the issued summons and complaint. Dkt.
                                           Case 5:20-cv-07385-VKD Document 6 Filed 11/13/20 Page 2 of 2




                                   1   No. 7 at ECF pp. 2, 5; Dkt. No. 7-1 ¶ 2. Third, Mr. Clancy’s application and his declaration in

                                   2   support thereof are dated December 4, 2020, again in the future. Dkt. No. 7 at ECF p. 4; Dkt. No.

                                   3   7-1 at ECF p. 3. Fourth, the certificate of service purportedly completed and signed by one Ellen

                                   4   Clancy on December 4, 2020 states that she served defendants on November 14, 2020—additional

                                   5   temporal impossibilities. Dkt. No. 7-2 at 1. The Court admonishes Mr. Clancy that all

                                   6   representations made to this Court must be truthful and accurate, especially those made under

                                   7   penalty of perjury.

                                   8          Accordingly, the Court again orders Mr. Clancy to file a show cause response by

                                   9   November 16, 2020 that explains what specific actions he took between July 28, 2020 and

                                  10   October 30, 2020 to prosecute this case, and why the Court should not recommend that the action

                                  11   be dismissed without prejudice for failure to timely complete service of process and for failure to

                                  12   prosecute the case. Failure to comply with this order may result in sanctions against Mr. Clancy in
Northern District of California
 United States District Court




                                  13   addition to the Court’s recommendation that this action be dismissed.

                                  14          The Court encourages Mr. Clancy to seek out the assistance of the Federal Pro Se Program,

                                  15   which offers free legal information for pro se litigants. While the Program does not provide legal

                                  16   representation, a licensed attorney may assist Mr. Clancy in responding to the Court’s order to

                                  17   show cause. The Program’s phone number is (408) 297-1480. More information on the Program

                                  18   is available on the Court’s website at https://cand.uscourts.gov/helpcentersj.

                                  19          Mr. Clancy may also wish to consult a manual the Court has adopted to assist pro se

                                  20   litigants in presenting their case. An online version of the manual, as well as other free

                                  21   information for pro se litigants, is available on the Court’s website at

                                  22   https://cand.uscourts.gov/pro-se.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 9, 2020

                                  25

                                  26
                                                                                                     VIRGINIA K. DEMARCHI
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                          2
